Citation Nr: 0808702	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-14 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected surgical scar of the left 
shoulder.  

2.  Entitlement to a separate evaluation for neuroma 
affecting the supraspinatus nerve of the left shoulder with 
C5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran served in active duty from August 1988 to August 
1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran testified by video conference before the 
undersigned Acting Veterans Law Judge in November 2007. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  The veteran's service-connected surgical scar is not 
manifested in an area or areas exceeding 12 square inches (77 
sq. cm.).  

2.  The veteran's service-connected surgical scar with 
neuroma affecting supraspinatus nerve of the left shoulder 
and C5 radiculopathy is manifested by a mild incomplete 
paralysis on the minor side.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected surgical scar of the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2007).

2.  The criteria for a separate 20 percent rating for neuroma 
affecting the supraspinatus nerve of the left shoulder with 
C5 radiculopathy have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
8510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  In 
November 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In August 2004 the RO informed the veteran that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
increased in severity.   

The Board notes that while the VCAA letters did not directly 
address the veteran's service-connected surgical scar the 
letters did address the veteran's service connection left 
shoulder disability and nerve damage of the left shoulder.  
Therefore, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 and November 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2006 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a n August 2006 letter.  Further, 
the Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

With regard to the increased evaluation claim(s) included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the August 2004 and 
November 2004 VCAA letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the veteran was notified that he needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence from other 
individuals.

The Board is aware that the August 2004 and November 2004 
VCAA letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
However, the veteran's March 2005, April 2005, and July 2005 
VA examinations paralleled the relevant diagnostic criteria.  
These examinations, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
statements, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  Moreover, as the veteran discussed 
his service-connected disability(ies) in terms of relevant 
symptomatology in his statements, and as he described the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examination(s) and at his 
hearing, the Board is satisfied that he had actual knowledge 
of what was necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that the service medical records, 
private medical records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria - In General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Factual Background

An August 2005 rating decision granted the veteran service 
connection and an initial 10 percent disability rating for a 
surgical scar with neuroma affecting supraspinatus nerve of 
the left shoulder and C5 radiculopathy.  

In May 2002 the veteran's VA examination revealed a 16 cm 
long scar that extended from biciptal groove of the left 
shoulder posteriorily.  It was 5mm in width, slightly 
elevated, and normal in color.  It was noted that at times 
there was some tenderness but the tenderness appeared to be 
more in the above-mentioned trapezius and acromioclavular 
areas.   

In September 2004 the veteran had an electro myography 
procedure that showed an increased insertional activity in 
the left biceps and deltoid that could represent a C5 
radiculopathy.  It was noted that the veteran's left arm 
neurogenic pain was most likely cervical disc disease with 
early myelopathy.  

The veteran's March 2005 VA examination showed a 13 cm. x 1/2 
cm. scar on the left shoulder.   

The veteran's April 2005 VA examination revealed that the 
nerve conduction velocity revealed an increased insertional 
activity at the left biceps and deltoid that could represent 
a C5 radiculopathy.  MRI study revealed mild supraspinatus 
tendinosus.  The veteran was diagnosed with left thoracic 
outlet syndrome, C5 radiculopathy, and left supraspinatus 
teninosus. 

At the veteran's July 2005 VA peripheral nerve examination 
the examiner stated that a previous neurological examination 
opined that the veteran had C5 radiculopathy in his left 
upper extremity related to surgical trauma with no evidence 
of left ulnar neuropathy.  However, he also noted that 
another orthopedic examination opined that the C5 
radicuolpathy was unrelated to any surgical trauma and that 
there was no a relationship of C5 radiculopathy to the left 
shoulder injury. 

The veteran reported a burning sensation from the shoulder to 
the spine in the left upper extremity and numbness and 
tingling in the media surface of the forearm from the elbow 
down to and including the ring and small fingers. 

Physical examination revealed percussion over a well-healed 
surgical scar and the scar was tender and induced some 
neuritic pain in the distribution of the supraspinatus nerve.  
Primary sensations demonstrated no other abnormality and 
tendon reflexes were normal.  

The examiner opined that there was no clinical evidence of C5 
radiculopathy.  He further stated that previous diagnoses of 
C5 radiculopathy were based on meager evidence indicated by 
increased insertion potentials in the EMG and some of the 
muscles enervated by the C5 nerve root and that examination 
demonstrated no weakness in supraspinatus, deltoid, 
infraspinatus or other muscles that are enervated by the C5 
nerve root.  

He stated that in his opinion the best explanation for the 
veteran's complaints was that he had a neuritic pain in the 
supraspinatus nerve distribution that was precipitated by the 
tenderness of his scar and the possibility and probability 
that small cutaneous neuromas were induced by the healing 
process from the veteran's surgical scar.  He stated that it 
was further supported by the fact that the veteran's MRI of 
the cervical spine showed absolutely no abnormality that 
would suggest the presence of any nerve root compression. 

The VA examiner also opined that the possibility of thoracic 
outlet syndrome had no relationship to the shoulder injury 
and that a C5 radiculopathy, if present, was not related to 
his shoulder condition.  He did not agree with previous 
opinions that a surgical cause for a C5 radiculopathy was a 
reasonable diagnosis.  He concluded that he believed that the 
veteran's current symptoms were neuritic in nature and 
related to his surgery. 

In July 2005 the veteran's private physician stated that in 
reviewing the veteran's military records only from his 
surgical procedure and the veteran's oral history that 
without any previous or intervening injury that his chronic 
C5 radiculopathy and motions loss to the shoulder is likely 
caused by the veteran's in-service shoulder injury. 

The veteran testified that he had constant numbness from his 
elbow to his ring and pinky fingers.  Due to the numbness the 
veteran had problems with grasping items and holding them for 
a long time.  To help alleviate the impingement the veteran 
wore a brace that went from his shoulder to his wrist.  


Increased rating for the service-connected scar

The August 2005 DRO decision granted the veteran service 
connection and initial 10 percent disability rating for his 
service-connected surgical scar of the left shoulder.  The 
veteran has been rated under the diagnostic criteria for 
evaluating skin disorder, 38 C.F.R. § 4.118, Diagnostic Code 
7804.  

The Board notes that during the pendency of this appeal, the 
diagnostic criteria for evaluating skin disorders, including 
38 C.F.R. § 4.118, Diagnostic Code 7801, have been 
substantially revised.  These revisions were effectuated as 
of August 30, 2002.
See 67 Fed. Reg. 49,590 - 49,599 (2002), codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-05 (2007).  There is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).  Scars may be evaluated on the basis of 
any related limitation of function of a bodily part that they 
affect.  38 C.F.R. 4.118, Diagnostic Codes 7805 (2002).  The 
Board notes that under the old rating criteria Diagnostic 
Code 7801 dealt with scars and third degree burns. 

Under the revised criteria of 38 C.F.R. § 4.118 Diagnostic 
Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 

However, the Board notes that Diagnostic Code 7801 is also 
relevant to this case.  
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7801 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

After careful consideration of the veteran's testimony, VA 
examinations, and VA treatment reports the Board finds that 
the veteran's surgical scar of the left shoulder does not 
warrant a rating higher than the currently assigned 10 
percent disability rating.  The veteran's service-connected 
surgical scar of the left shoulder is not manifested as a 
scar in an area or areas exceeding 12 square inches (77 sq. 
cm.).

Based on this record, the Board finds that an increased 
rating in excess of 10 percent for surgical scar of the left 
shoulder must be denied.  

Separate evaluation for neuroma affecting the supraspinatus 
nerve of the left shoulder with C5 radiculopathy

The medical records show that the veteran suffers from 
neuroma affecting the supraspinatus nerve of the left 
shoulder.  The Board notes that if a veteran has separate and 
distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8510 provides 
ratings for paralysis of the upper radicular group of nerves 
(fifth and sixth cervicals).  Diagnostic Code 8510 provides 
that mild incomplete paralysis is rated 20 percent disabling 
on the major side and 20 percent on the minor side; moderate 
incomplete paralysis is rated 40 percent disabling on the 
major side and 30 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the upper radicular group, with all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.   

After careful review of the veteran's VA examinations and 
testimony, the Board finds that the veteran's neuroma 
affecting the supraspinatus nerve of the left shoulder with 
C5 radiculopathy, warrants a separate 20 percent disability 
rating.    Specifically, the Board notes the July 2005 VA 
examiner stated the veteran had neuritic pain in the 
supraspinatus nerve distribution that was precipitated by the 
tenderness of his scar and it was probably that small 
cutaneous neuromas were induced by the healing process from 
the veteran's surgical scar.  In addition, he stated that the 
veteran's current symptoms were neuritic in nature and 
related to his surgery. 

The Board notes that the veteran's disability picture does 
not warrant a 40 percent disability rating since none of the 
veteran's VA examinations, private treatment reports, or his 
testimony reveal a moderate incomplete paralysis.  

Given the facts in this case, the Board finds, after close 
review, that the veteran's neuroma affecting the 
supraspinatus nerve of the left shoulder with C5 
radiculopathy warrants a separate 20 percent rating.

Extra-schedular Consideration

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
currently assigned disability ratings.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected surgical scar of the left 
shoulder is denied.  

Entitlement to a separate 20 percent evaluation for neuroma 
affecting the supraspinatus nerve of the left shoulder with 
C5 radiculopathy is granted subject to the regulations 
controlling the award of VA monetary benefits.  




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


